Published Order
On May 18, 2017, the Court issued an order granting transfer of jurisdiction over this appeal from the Court of Appeals. That order vacated the decision of the Court of Appeals under Appellate Rule 58(A). After oral argument and further review, the four participating members of the Court are evenly divided on the proper disposition of the case.
This rare circumstance is anticipated in our rules, which provide that when “the Supreme Court is evenly divided after transfer has been granted, the decision of *77the Court of Appeals shall be reinstated.” Appellate Rule 58(C).
The Court of Appeals’ decision, Johnson v. State, 70 N.E.Bd 890 (Ind. Ct. App. 2017), is hereby reinstated, and the Clerk of Courts is directed to certify that decision. Petitions for rehearing are not allowed.